Exhibit 10.1
Zimmer Holdings, Inc.
2006 STOCK INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
GRANTED TO
AWARD RECIPIENT: [   ]
TARGET NUMBER OF RESTRICTED STOCK UNITS: [   ]
MAXIMUM NUMBER OF RESTRICTED STOCK UNITS: [   ]
AWARD DATE: [   ]
Compensation and Management Development Committee:
Gentlemen:
     You have advised me that I have been granted the above performance-based
restricted stock unit (“RSU”) award subject to the terms, restrictions and
conditions set forth in this agreement, including the provision that receipt of
the shares of the stock award is contingent upon my remaining in the continuous
employ of Zimmer Holdings, Inc. or a subsidiary for a period of four years from
the Award Date. I understand that some or all of such RSUs may be forfeited if I
leave the Company prior to that time, and it is expected that I will retain the
stock I receive upon the lapse of the restrictions consistent with the Company’s
retention guidelines in effect at the time the restrictions lapse.
     My signature below indicates my agreement to all the terms, restrictions
and conditions herein set forth.

            Date   Signature

ZIMMER HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD
     1. RSU AWARD
     Under the terms of the Zimmer Holdings, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Compensation and Management Development Committee of the Board of
Directors of Zimmer Holdings, Inc. (the “Committee”) has granted to the Award
Recipient on the Award Date an award of RSUs over Zimmer Holdings, Inc. Common
Stock, par value $0.01 per share (“Common Stock”), as designated herein subject
to the terms, conditions, and restrictions set forth in this agreement (this
“RSU Award”). The purposes of such RSU Award are to motivate and retain the
Award Recipient as an employee of Zimmer Holdings, Inc. (the “Company”) or a
subsidiary of the Company, to encourage the Award Recipient to continue to give
best efforts for the Company’s future success, and to further the opportunity
for stock ownership by the Award Recipient in order to increase the Award
Recipient’s proprietary interest in the Company. Each RSU represents an
unfunded, unsecured promise by the Company to deliver one share of Common Stock,
subject to certain performance-based and time-based vesting requirements and the
other restrictions, terms and conditions contained in this agreement. Except as
may be required by law, the Award Recipient is not required to make any payment
(other than payments for taxes pursuant to Section 7 hereof) or provide any
consideration other than the rendering of future services to the Company or a
subsidiary of the Company.

 



--------------------------------------------------------------------------------



 



     2. GENERAL
     (a) No RSUs shall be earned unless and until the Committee shall have
determined the extent to which the performance criteria set forth in Annex A
hereto have been met with respect to fiscal year 2009.
     (b) Notwithstanding anything to the contrary herein, the number of shares
of Common Stock that may be issued in settlement of this RSU Award shall be
limited to the maximum number of shares of Common Stock that would not exceed
the individual participant limitation contained in Section 3(b) of the Plan.
     (c) The grant of RSUs does not entitle the Award Recipient to any rights of
a shareholder of Common Stock, including dividends or voting rights. The rights
of the Award Recipient with respect to an RSU shall remain forfeitable at all
times prior to the lapse of the Restriction Period for that RSU, as defined in
Section 4 below.
     (d) Neither the RSUs nor any interest therein may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, and any such purported sale, assignment,
transfer, pledge, hypothecation or other disposition shall be void and
unenforceable against the Company.
     3. PERFORMANCE AND TIME-BASED VESTING
     Except as otherwise provided in this Section 3 and Section 4 below, an RSU
granted in this RSU Award shall be subject to the restrictions and conditions
set forth herein during the period from the Award Date until such RSU becomes
vested and nonforfeitable (the “Restriction Period”).
     (a) As soon as practicable following the availability of audited results of
the Company for fiscal year 2009 (the “Performance Period”), the Committee shall
determine whether and the extent to which the performance criteria in Annex A
have been satisfied and the number of RSUs earned (the “Earned RSUs”). The date
on which the Committee makes its determination is hereinafter referred to as the
“Determination Date”.
     (b) Except as otherwise set forth in Section 4 below, one third of the
Earned RSUs granted in this RSU Award shall become vested and nonforfeitable on
the second anniversary of the Award Date provided the Award Recipient has been
continuously employed by the Company or a subsidiary of the Company since the
Award Date; an additional third of the Earned RSUs granted in this RSU Award
shall become vested and nonforfeitable on the third anniversary of the Award
Date provided the Award Recipient has been continuously employed by the Company
or a subsidiary of the Company since the Award Date; and the final third of the
Earned RSUs granted in this RSU Award shall become vested and nonforfeitable on
the fourth anniversary of the Award Date provided the Award Recipient has been
continuously employed by the Company or a subsidiary of the Company since the
Award Date.
     4. RESTRICTIONS AND FORFEITURES
     (a) Except as set forth below, if the Award Recipient terminates employment
with the Company or a subsidiary for any reason other than retirement, death or
disability before all of the Earned RSUs have become vested, the Earned RSUs
that are not already vested as of the termination date shall be forfeited. If
after the Award Recipient has been continuously employed through the
Determination Date, the Award Recipient terminates employment with the Company
or a subsidiary on account of retirement, death or disability, the restrictions
with respect to all unvested Earned RSUs granted in this RSU Award shall be
waived and the Earned RSUs will be deemed fully vested. In the event of the
termination of an Award Recipient’s employment by the Company, other than for
cause, retirement, death or disability, after the Award Recipient has been
continuously employed through the Determination Date, a pro rata portion of the
Earned RSUs granted in this RSU Award shall be deemed vested as shown in Annex B
to this agreement. Such pro rata portion shall include the portion, if any, of
this RSU Award already vested under the terms of this agreement. “Retirement”
shall mean the Award Recipient’s termination of employment with the Company or a
subsidiary on or after (i) the Award Recipient’s 65th birthday, (ii) the Award
Recipient’s 55th birthday after having completed 10 years of service with the
Company or any of its subsidiaries, or (iii) the date the sum of the Award
Recipient’s age plus years of service, when rounded up to the next highest
number, equals at least 70 and the Award Recipient has completed ten years of
service with the Company or any of its subsidiaries and the Award Recipient’s
employment terminates for any reason other than death, disability, resignation,
willful misconduct, or activity deemed detrimental to the interest of the
Company and, where applicable, the Award Recipient has executed a general
release and/or a covenant not to solicit as required by the Company.
“Disability” shall mean qualifying and receiving payments under a disability pay
plan of the Company. “Cause” shall mean termination by the Company of the Award
Recipient’s employment upon the willful and continued failure by the Award
Recipient to substantially perform the Award Recipient’s duties with the Company
(other than any such a failure resulting from the Award Recipient’s incapacity
due to physical or mental illness) for a period of at least 30 days after a
written demand for substantial performance is delivered to the Award Recipient,
which demand specifically identifies

2



--------------------------------------------------------------------------------



 



the manner in which the Award Recipient has not substantially performed the
Award Recipient’s duties, or the willful engaging by the Award Recipient in
conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. No act, or failure to act, on the Award
Recipient’s part shall be deemed willful unless done, or omitted to be done, by
the Award Recipient not in good faith and without reasonable belief that the
Award Recipient’s act, or failure to act, was in the best interest of the
Company. In the event of special circumstances as determined by the Committee,
the Committee may, in its sole discretion where it finds that a waiver would be
in the best interests of the Company, waive any restrictions then remaining with
respect to all or part of this RSU Award and accelerate the vesting with regard
to such RSU Award or part thereof. For the purposes of this RSU Award, service
with Bristol-Myers Squibb Company and its subsidiaries and affiliates
(collectively, “Bristol-Myers Squibb”) before the effective date of the Plan
shall be included as service with the Company; provided that the Award Recipient
was employed by Bristol-Myers Squibb on August 5, 2001 and has been continuously
employed by the Company or a subsidiary of the Company since August 6, 2001.
     (b) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the Withholding Tax Obligation as provided in
Section 7, all unvested Earned RSUs shall be forfeited by the Award Recipient.
     (c) (i) A transfer of an Award Recipient’s employment from the Company to a
subsidiary, or vice versa, or from one subsidiary to another, (ii) a leave of
absence, duly authorized in writing by the Company, for military service or
sickness or for any other purpose approved by the Company if the period of such
leave does not exceed ninety (90) days, and (iii) a leave of absence in excess
of ninety (90) days, duly authorized in writing, by the Company, provided the
Award Recipient’s right to reemployment is guaranteed either by a statute or by
contract, shall not be deemed a termination of employment. However, failure of
the Award Recipient to return to the employ of the Company at the end of an
approved leave of absence shall be deemed a termination. During a leave of
absence as defined in (ii) or (iii), the Award Recipient will be considered to
have been continuously employed by the Company.
     (d) The Award Recipient may, at any time prior to the expiration of the
Performance Period or the Restriction Period, waive all rights with respect to
earning all or some of the RSUs covered by this RSU Award by delivering to the
Company a written notice of such waiver.
     (e) (i) The Award Recipient agrees that, during the Performance Period and
the Restriction Period and for the Non-Competition Period set forth below,
except with the prior written consent of the Company, the Award Recipient shall
not in any way, directly or indirectly, own, manage, operate, control, accept
employment or a consulting position with or otherwise advise or assist or be
actively connected with or have any financial interest in, directly or
indirectly, any enterprise which engages in, or otherwise carries on, any
business activity in competition with the business of the Company in any
geographic area (including, without limitation, the United States and each
county in the State of California in which the Company from time to time sells
or offers its products for sale) in which it engages in such business. The Award
Recipient recognizes that the Company’s business is worldwide in scope in that
it directly advertises and solicits business from customers wherever they may be
found. Wherever “Company” is used in this sub-section (e), it shall include all
subsidiaries and affiliates of the Company. The Award Recipient further agrees
that during the periods referenced above the Award Recipient shall not take any
action which might divert from the Company or any of its affiliates, successors
or assigns any opportunity which would be within the scope of its or their
respective present or future operations or business. It is understood that
ownership of not more than one percent (1%) of the equity securities of a public
company shall in no way be prohibited pursuant to the foregoing provisions.
          (ii) For purposes of this sub-section (e), the Non-Competition Period
shall be a period of one year commencing on the date of the Award Recipient’s
termination of employment for any reason.
     5. ISSUANCE OF SHARES
     The stock certificate(s), if any, evidencing the shares issued upon vesting
of Earned RSUs shall be registered on the Company’s books in the name of the
Award Recipient within 60 days after the lapse of the Restriction Period for
those Earned RSUs.
     The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock upon the end of the Restriction
Period prior to (i) the admission of such shares to listing on any stock
exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, or (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable.

3



--------------------------------------------------------------------------------



 



     6. DEATH OF AWARD RECIPIENT
     In the event of the Award Recipient’s death prior to the delivery of shares
issuable pursuant to vested Earned RSUs, such shares shall be delivered to the
Award Recipient’s estate, upon presentation to the Committee of letters
testamentary or other documentation satisfactory to the Committee.
     7. TAXES
     At such time as the Company is required to withhold taxes with respect to
this RSU Award, or at an earlier date as determined by the Company, the Award
Recipient shall make remittance to the Company of an amount sufficient to cover
the Company’s withholding obligation, if any, with respect to federal, state or
local income or FICA or earnings tax or any other applicable tax assessment
(plus interest or penalties thereon, if any, caused by a delay in making such
payment) incurred with respect to such RSU Award (the “Withholding Tax
Obligation”). The Company and its subsidiaries shall, to the extent permitted by
law, have the right to deduct such Withholding Tax Obligation from any payment
or distribution of any kind otherwise payable or distributable to the Award
Recipient, including Common Stock subject to this RSU Award; provided, in the
case of Common Stock, that the market value of the shares withheld may not
exceed the Company’s minimum required Withholding Tax Obligation with respect to
this RSU Award.
     8. CHANGES IN CAPITALIZATION
     If prior to the expiration of the Restriction Period changes occur in the
outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of shares and
the like, the number and class of shares subject to this RSU Award shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Award
Recipient should become entitled to a fractional share of stock, the Award
Recipient shall have the right only to the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.
     9. NOTICE
     Until the Award Recipient is advised otherwise by the Committee, all
notices and other correspondence with respect to this RSU Award will be
effective upon receipt at the following address:
Compensation and Management Development Committee of the Board of Directors of
Zimmer Holdings, Inc.
Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708
     10. NO ADDITIONAL RIGHTS
     Except as explicitly provided in this agreement, this agreement will not
confer any rights upon the Award Recipient, including any right with respect to
continuation of employment by the Company or any of its subsidiaries or any
right to future awards under the Plan. In no event shall the value, at any time,
of this agreement, the Common Stock covered by this agreement or any other
benefit provided under this agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.
     11. BREACH OF RESTRICTIVE COVENANTS
     The Award Recipient understands and agrees that if he or she violates the
covenant not to compete contained in Section 4(e) of this agreement or any other
restrictive covenant in favor of the Company that he or she is a party to, the
Committee may require the Award Recipient to forfeit his or her right to any
unvested portion of the RSU Award and, to the extent that any portion of the RSU
Award has previously vested, the Committee may require the Award Recipient to
return to the Company the shares covered by the RSU Award or any cash proceeds
received by the Award Recipient upon the sale of such shares.
     12. CONSENT TO ELECTRONIC DELIVERY
     The Company may, in its sole discretion, decide to deliver any documents
related to the RSU Award granted under and participation in the Plan or future
stock awards that may be granted under the Plan by electronic means or to
request the Award

4



--------------------------------------------------------------------------------



 



Recipient’s consent to participate in the Plan by electronic means. The Award
Recipient hereby consents to receive such documents by electronic delivery and,
if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     13. CODE SECTION 409A COMPLIANCE
     To the extent applicable, it is intended that the Plan and this agreement
comply with the requirements of Section 409A of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. The RSUs granted in this RSU Award are intended
to be short-term deferrals exempt from Code Section 409A, but in the event that
any portion of this RSU Award constitutes deferred compensation within the
meaning of Code Section 409A, then the issuance of Common Stock covered by an
RSU award shall conform to the Code Section 409A standards, including, without
limitation, the requirement that no payment on account of separation from
service will be made to any specified employee (within the meaning of Code
Section 409A) until six months after the separation from service occurs, and the
requirement that no payment will be made on account of any disability condition
unless that condition constitutes a disability within the meaning of Code
Section 409A. Any provision of the Plan or this agreement that would cause this
RSU Award to fail to satisfy any applicable requirement of Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
     14. CONSTRUCTION AND INTERPRETATION
     The Board of Directors of the Company (the “Board”) and the Committee shall
have full authority and discretion, subject only to the express terms of the
Plan, to decide all matters relating to the administration and interpretation of
the Plan and this agreement and all such Board and Committee determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this agreement are
subject in all respects to the terms and conditions of the Plan, as amended from
time to time, which shall be controlling. This agreement contains the entire
understanding of the parties and may not be modified or amended except in
writing duly signed by the parties. The waiver of, or failure to enforce, any
provision of this agreement or the Plan by the Company will not constitute a
waiver by the Company of the same provision or right at any other time or a
waiver of any other provision or right. The various provisions of this agreement
are severable and any determination of invalidity or unenforceability of any
provision shall have no effect on the remaining provisions. This agreement will
be binding upon and inure to the benefit of the successors, assigns, and heirs
of the respective parties. The validity and construction of this agreement shall
be governed by the laws of the State of Indiana.
     15. SEVERABILITY
     In the event any provision of this agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this agreement, and this agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

            ZIMMER HOLDINGS, INC.
      By:   Chad F. Phipps         Senior Vice President,        General Counsel
and Secretary   

5



--------------------------------------------------------------------------------



 



         

ANNEX A
PERFORMANCE CRITERIA
     The number of RSUs that may be earned with respect to the RSU Award shall
be determined based upon the Company’s adjusted earnings per share for the
Performance Period. The number of Earned RSUs expressed as a percentage of the
maximum number of RSUs shall be determined by reference to the following payout
matrix:

          Actual Performance as a Percentage of   Adjusted Earnings Per Share**
    Targeted Performance *   for the Performance Period   Percentage of Maximum
Award Earned*  Less than 85%   Less than $[   ]     None   Minimum 85%  
                  $[   ]   38.46%      Target 100%                     $[   ]  
76.92% Maximum 109%                     $[   ]   100.00%

 

*   Linear interpolations between specified percentages.   **   Adjusted
earnings per share means earnings per diluted share excluding settlement,
acquisition, integration and any other non-recurring items, excluded in the
computation of adjusted earnings per share which have been approved by the
Committee and disclosed from time to time in the Company’s quarterly or annual
earnings releases.

6



--------------------------------------------------------------------------------



 



ANNEX B

      Months Completed After Award Date   Percent of Earned RSUs Vested 12  
0.000% 13   2.778% 14   5.556% 15   8.333% 16   11.111% 17   13.889% 18  
16.667% 19   19.444% 20   22.222% 21   25.000% 22   27.778% 23   30.556% 24  
33.333% 25   36.111% 26   38.889% 27   41.667% 28   44.444% 29   47.222% 30  
50.000% 31   52.778% 32   55.556% 33   58.333% 34   61.111% 35   63.889% 36  
66.667% 37   69.444% 38   72.222% 39   75.000% 40   77.778% 41   80.556% 42  
83.333% 43   86.111% 44   88.889% 45   91.667% 46   94.444% 47   97.222% 48  
100.000%  

7